


EXHIBIT 10.1
 
NATIONAL PENN BANCSHARES, INC.
 
AMENDED AND RESTATED
 
DIVIDEND REINVESTMENT AND STOCK PURCHASE PLAN
 
AS AMENDED EFFECTIVE APRIL 21, 2009
 
1. Purpose.  The purpose of the National Penn Bancshares, Inc. (“National Penn”)
Dividend Reinvestment and Stock Purchase Plan (the “Plan”) is to provide holders
of record and beneficial holders of National Penn’s common shares (the “Shares”)
the opportunity to reinvest their dividends and invest other cash contributions
in Shares.
 
2. Appointment of Administrator.  National Penn hereby appoints The Bank of New
York Mellon (the “Administrator”) as Plan administrator, and the Administrator,
by assuming its duties hereunder, accepts its appointment as Plan administrator
and agrees to the terms and conditions of the Plan, as set forth
herein.  National Penn may terminate the Administrator’s appointment at any time
and appoint in its place another corporation, bank or other entity to serve as
Plan administrator.
 
3. Enrollment in the Plan.  Holders of record of Shares desiring to participate
in the Plan must submit a completed authorization form to the Administrator in
the form required by the Administrator or enroll on-line in the manner permitted
by the Administrator.  Beneficial holders of Shares desiring to participate in
the Plan must either become shareholders of record by having Shares transferred
into their own names or arrange with the record holders of such Shares (e.g., a
broker or bank nominee) to participate in the Plan on their behalf.
 
4. Commencement of Plan Participation.  An applicant’s participation in the Plan
will begin after the Administrator receives the applicant’s completed
authorization form or on-line enrollment or, in the case of a beneficial owner,
after completion of other arrangements by its record holder satisfactory to
National Penn and the Administrator.
 
5. Full or Partial Dividend Reinvestment.  Pursuant to a participant’s
authorization, National Penn will pay directly to the Administrator all of the
dividends on Shares held of record by the participant and on Shares held by the
Administrator under the Plan, except that a participant may elect for dividends
on a fixed number of Shares not to be paid to the Administrator for
reinvestment.  If a participant elects partial dividend reinvestment, any
dividends not paid to the Administrator for reinvestment will be paid directly
to such participant.
 
6. Voluntary Cash Contributions.  A participant may make voluntary cash
contributions to the Administrator in any amount from a minimum of $100 to a
maximum of $10,000 per calendar month, for investment in his or her Plan
account; provided, however, that commencing on October 22, 2008 and ending on
the first or occur of (i) December 31, 2009, or (ii) the receipt by the
Administrator after October 22, 2008 of $75,000,000 in aggregate voluntary cash
contributions in accordance with Section 6, the maximum voluntary cash
contribution shall be increased to $250,000 per calendar month.  In addition to
payment by check, such payments may also be made by an individual automatic
deduction, or automatic monthly deductions, from a participant’s bank account,
in the manner permitted by the Administrator.
 
6

--------------------------------------------------------------------------------


7. Investment of Funds.  As agent for Plan participants, the Administrator will,
on each date that National Penn pays a dividend (usually the 17th of February,
May, August and November), apply dividends paid to it to the purchase of whole
and fractional Shares from National Penn for participants’ accounts.  The
Administrator will, on or about the 17th day of each month that National Penn
does not pay a dividend, purchase whole and fractional Shares from National Penn
for participants’ accounts using voluntary cash contributions permitted by
Section 6.  Each date on which the Administrator purchases Shares either with
dividends or voluntary cash contributions is referred to as an “investment
date.”
 
8. Timeliness of Voluntary Cash Contributions.  To be invested on a given
investment date, voluntary cash contributions permitted by Section 6 must be
received by the Administrator at least two business days before the investment
date.  Any voluntary cash contributions permitted by Section 6 that do not
comply with the foregoing two business day requirement will be held by the
Administrator for investment on the next following investment date.  No interest
will be paid on voluntary cash contributions regardless of when they are
received.
 
9. Source of Shares.  Shares purchased for Plan accounts may be authorized but
unissued Shares or Shares held by National Penn as treasury stock, as National
Penn shall elect.
 
10. Price of Shares Purchased from National Penn.  The price of Shares purchased
from National Penn will be equal to the Fair Market Value of such Shares on the
investment date; provided, however, that commencing on October 22, 2008 and
ending on the first to occur of (i) December 31, 2009 or (ii) the receipt by the
Administrator after October 22, 2008 of $75,000,000 in aggregate voluntary cash
contributions in accordance with Section 6, the price of Shares purchased from
National Penn shall be equal to 90% of the Fair Market Value of such Shares on
the investment date.  The “Fair Market Value” of a Share as of any date shall
be:
 
(a) the closing sale price of a Share on the given date, as reported on the
National Association of Securities Dealers Automated Quotation (“Nasdaq”) Global
Select Market and published in The Wall Street Journal;
 
(b) if no closing sale price is reported on the given date, the closing sale
price of a Share on the last preceding day on which the Shares were traded, as
reported on the Nasdaq Global Select Market and published in The Wall Street
Journal;
 
(c) if the Shares are listed on a stock exchange other than Nasdaq, the closing
sale price of a Share on the given date, as reported in The Wall Street Journal;
or
 
(d) if the Shares are listed on a stock exchange other than Nasdaq, and if no
closing sale price of a Share is reported on the given date, the closing sale
price of a Share on the last preceding day on which the Shares were traded, as
reported in The Wall Street Journal; or
 
(e) if the Shares are not listed on Nasdaq or another stock exchange, by the
Board in its sole discretion.
 
If an investment date falls on a Saturday, Sunday or holiday, Fair Market Value
of a Share will be determined as if the investment date had fallen on the
preceding Friday or business day, as the case may be.


7

--------------------------------------------------------------------------------


11. Open Market Purchases; Price of Shares.  National Penn reserves the right to
direct the Administrator from time to time to purchase Shares under the Plan in
the open market, including in privately negotiated transactions (collectively,
“open market purchases”).  Open market purchases may begin four business days
before the investment date and shall be completed as soon as practical but in no
circumstances later than 30 days after such date.  The purchase price to
participants for Shares acquired through open market purchases will be the cost
to the Administrator of such purchases, except that National Penn shall pay all
brokerage commissions.  In such event, the purchase price to all participants
shall be based on the weighted averages of the prices of all Shares acquired
from National Penn and/or through open market purchases.
 
12. Shares Held by Nominee.  All shares purchased by the Administrator for Plan
accounts shall be held in its name or in the name of its nominee.
 
13. Account Statements.  As soon as practicable after a transaction is completed
for a participant’s account, the Administrator shall send such participant a
statement confirming the transaction and containing other information about the
account, including the total Shares held by the Administrator in the account.
 
14. Stock Certificates.  No certificate will be issued to a participant for the
Shares held in his or her account unless the participant so requests in writing
or in a manner otherwise satisfactory to the Administrator.  Any such request
must be submitted to the Administrator after the Shares have been purchased.  No
certificates for fractional Shares will be issued.
 
15. Safekeeping.  A participant may deposit certificates for Shares registered
in his or her name with the Administrator for safekeeping.  A participant who
desires to do so must complete the appropriate box on an authorization form or
other documentation satisfactory to the Administrator and submit the form or
other documentation to the Administrator together with the certificates for the
Shares.
 
16. Service Fees.  The Administrator may charge service fees to Plan
participants for such services, and in such amounts, as shall be agreed upon
from time to time by National Penn and the Administrator.
 
17. Voting of Shares.  The Administrator shall forward proxies to participants
(excluding persons who also hold Shares of record or who are participating
through arrangements made by record holders on their behalf, all of whom will
receive proxies through other means) for Shares held under the Plan and will
vote any Shares that it holds for such a participant’s account in accordance
with the participant’s instructions.  If such a participant does not give proxy
instructions, such Shares will not be voted.
 
18. Transfers of Shares.  At a participant’s request and upon receipt of written
or other instructions and documentation satisfactory to the Administrator, the
Administrator shall transfer to a person designated by a participant all or any
portion of the Shares credited to the participant’s Plan account, as permitted
by National Penn.  In such a transfer, the Administrator shall send the
transferee a certificate issued by National Penn for the transferred Shares, or
shall otherwise issue the shares in a manner permitted by National Penn.
 

 
8

--------------------------------------------------------------------------------

 



19. Sale of Shares.  At a participant’s request and upon receipt of written or
other instructions and documentation satisfactory to the Administrator, the
Administrator shall sell on a participant’s behalf all or any portion of the
whole number of Shares credited to the participant’s Plan account.  Any such
sale may be effected by the Administrator in any manner deemed to be reasonable
and appropriate by the Administrator.  At the Administrator’s sole option and
discretion, the Administrator may aggregate Shares to be sold on behalf of
various participants, sell any such Shares through a broker of its choosing (the
Administrator being authorized to effect sales of Shares through brokerage
services provided by the Administrator or one of its affiliates) or in a
negotiated transaction without a broker (including a sale to National Penn), and
the Administrator may purchase any such Shares on behalf of other
participants.  Any sale to National Penn or purchase by the Administrator on
behalf of Plan accounts shall be made at Fair Market Value (as defined in
Section 10) on the date of the transaction.  Following any sale on behalf of a
participant, the Administrator shall issue to the selling participant a check in
an amount equal to his or her proportionate share of the net proceeds of such
sale (after the deduction of brokerage commissions and other sale costs, if any,
paid or incurred by or payable by the Administrator).
 
20. Termination of Participation by Participant.  A participant may terminate
his or her participation in the Plan at any time by giving written notice of
termination, or other notice of termination as permitted by the
Administrator.  Dividends corresponding to a record date occurring after the
Administrator receives such notice shall be sent directly to the former
participant.
 
21. Termination of Participation by National Penn.  National Penn reserves the
right to terminate a participant’s participation in the Plan at any time, in its
sole discretion.  In such case, the Administrator, at the direction of National
Penn, will give written notice of termination to the participant.
 
22. Disposition of Shares after Termination of Account.  Promptly after
termination of a participant’s account, the Administrator shall, as its option,
send the participant either a statement indicating the participant’s ownership
in book-entry form of the whole Shares in such participant’s account or a
certificate issued by National Penn for such whole Shares, in such participant’s
account, unless the former participant shall have requested sale or transfer of
such Shares by the Administrator pursuant to and in accordance with the
requirements of Sections 18 and 19.  In every case of termination, the
Administrator shall convert the participant’s interest in fractional Shares to
cash by the sale of such interest.
 
23. Participant’s Disposition of All Shares.  If a participant disposes of all
Shares registered in such participant’s name on the books of National Penn, the
Administrator shall continue to reinvest the dividends on Shares held in the
participant’s account unless National Penn shall direct the Administrator to
terminate such participant’s account.
 
24. Notices.  All notices to the Administrator shall be addressed to such
address or addresses as the Administrator shall from time to time furnish for
that purpose.
 

 
9

--------------------------------------------------------------------------------

 



25. Stock Splits and Similar Events.  Any Shares distributed by National Penn on
account of stock dividends or splits on Shares held by the Administrator for a
participant shall be credited to the participant’s account.  If National Penn
makes available to its shareholders rights to purchase additional Shares or any
other securities, or if any party makes a tender offer for Shares, each
participant shall receive directly any such rights or offer.
 
26. Limitation of Liability.  Neither the Administrator nor National Penn shall
be liable hereunder for any act performed by it in good faith or for any good
faith omission to act, including without limitation any claims of liability:
 
(a) arising out of failure to terminate the participant’s account upon the
participant’s death or judicially determined incapacity prior to receipt of
notice in writing of such death or incapacity, or
 
(b) with respect to the prices at which Shares are purchased for or sold from a
participant’s account, the times such purchases or sales are made, and the
parties from whom such Shares are purchased or to whom such Shares are sold.
 
27. Governing Law.  The terms and conditions of this Plan shall be governed by
the laws of the Commonwealth of Pennsylvania and the rules and regulations of
the Securities and Exchange Commission.
 
28. Amendment or Termination of Plan.  National Penn reserves the right to alter
the terms and conditions of this Plan or to terminate this Plan at any time upon
written notice thereof sent to each participant.
 
29. Captions.  The captions included herein are for convenience of reference
only and shall not affect the interpretation of the provisions hereof.
 
30. The foregoing Plan was amended by National Penn Bancshares, Inc. on April
21, 2009, effective April 21, 2009.
 

 
10

--------------------------------------------------------------------------------

 




